El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca resolver si la Junta de Calidad Ambiental ac-tuó debidamente al aprobar la declaración de impacto am-biental preparada por la Junta de Planificación de Puerto *913Rico en el caso de autos, conforme lo dispuesto en la Ley Núm. 9 de 18 de junio de 1970 (12 L.P.R.A. see. 1121 et seq.) (en adelante Ley 9) también conocida como la Ley sobre Política Pública Ambiental de Puerto Rico.
I
El 13 de octubre de 1994 la compañía Allied Energy Systems Puerto Rico, L.P. (en adelante A.E.S.) presentó ante la Junta de Planificación una consulta de ubicación para construir y operar una planta de cogeneración de energía en una finca localizada en el Barrio Jobos del Municipio de Guayama, Puerto Rico. La planta propuesta tendría un costo de construcción de unos $650 millones de dólares, generaría enormes cantidades de vapor para clientes in-dustriales en el área circundante y tendría capacidad para producir 413 megavatios de energía eléctrica. Dicha planta utilizaría carbón de piedra como combustible.
A esos efectos, A.E.S. presentó ante la Junta de Planifi-cación una declaración preliminar de impacto ambiental, la cual, posteriormente, esta agencia, en calidad de agencia proponente, presentó para su aprobación ante la Junta de Calidad Ambiental de Puerto Rico. Esta gestión era nece-saria, debido a que el desarrollo del proyecto aludido po-dría afectar significativamente la calidad del medio am-biente, por lo que, conforme al Art. 4(c) de la Ley sobre Política Pública Ambiental, 12 L.P.R.A. sec. 1124(c), se re-quiere la preparación de la correspondiente declaración de impacto ambiental.(1)
Así las cosas, y como parte del proceso evaluativo de la declaración preliminar de impacto ambiental antes men-cionada, la Junta de Calidad Ambiental celebró vistas pú-*914blicas en Guayama el 15 y 22 de julio de 1995, a las que comparecieron varios grupos de personas, tanto en nombre propio como de sus empresas, instituciones y organizacio-nes, así como varios grupos de acción ciudadana. Luego de terminadas las vistas públicas, la Junta de Calidad Am-biental concedió quince días a todos los interesados para que sometiesen sus comentarios sobre la declaración preli-minar de impacto ambiental aludida. El 4 de diciembre de 1995, el panel examinador que presidió las vistas, que es-taba integrado por tres personas, presentó un informe ante la consideración de la Junta de Gobierno de la Junta de Calidad Ambiental. En este informe se hicieron ciertos se-ñalamientos respecto al contenido de la declaración preli-minar de impacto ambiental que se examinarán posterior-mente en esta opinión.
El 4 de marzo de 1996 la Junta de Calidad Ambiental emitió una extensa resolución, mediante la cual determinó que la Junta de Planificación había cumplido cabalmente con los requisitos de la Ley sobre Política Pública Ambiental. Resolvió que la declaración preliminar de im-pacto ambiental en cuestión era adecuada. Resolvió, ade-más, que todos los comentarios vertidos por el panel exa-minador en su informe, que se referían a cuestiones presentadas por los opositores al proyecto, ya habían sido previamente atendidos en la declaración preliminar de im-pacto ambiental que se presentó originalmente. Instruyó a la Junta de Planificación a incorporar a la declaración pre-liminar de impacto ambiental los comentarios emitidos por personas particulares, agencias de gobierno y otras entida-des sobre los aspectos ambientales del proyecto, así como la copia de la resolución de la Junta de Calidad Ambiental, a fin de quedar constituida, de este modo, la declaración final de impacto ambiental.
El 25 de marzo de 1996 la Junta de Planificación some-tió ante la Junta de Calidad Ambiental la declaración final de impacto ambiental (en adelante declaración de impacto *915ambiental). En la misma fecha, Misión Industrial de Puerto Rico, Inc. (en adelante Misión Industrial) y Sur contra la Contaminación, Inc. (en adelante SURCO) presenta-ron sendas mociones de reconsideración respecto a la reso-lución de la Junta de Calidad Ambiental de 4 de marzo de 1996, a las cuales A.E.S. se opuso. El 8 de abril de 1996 la Junta de Calidad Ambiental emitió otra resolución, me-diante la cual evaluó los planteamientos formulados en las solicitudes de reconsideración referidas y reafirmó su pre-via aprobación de la declaración de impacto ambiental. (2) Inconformes con esta decisión, Misión Industrial y SURCO presentaron ante este Tribunal sendos recursos de apelación,(3) al amparo de las normas vigentes en ese mo-mento, la Sec. 3.002(e) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22i(e)) y la Regla 5(a) de Transición del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A.(4) El 31 de mayo de 1996 consolidamos los recursos aludidos. El 30 de julio de 1996 compareció ante nos el Departamento de Recursos Naturales.(5)
En los recursos de apelación referidos, los peticionarios señalan la comisión de numerosos errores. Los señalados en el recurso de Misión Industrial son los siguientes:
A. Erró la Junta apelada al determinar que la declaración de *916impacto ambiental-preliminar acataba el artículo 4(C) de la Ley sobre Política Pública Ambiental[.] B. ,..(6)
C. Erró la JCA al autorizar la DIA-P a pesar de la ausencia de la consideración de alternativas a la planta de la AES[.]
D. Erró la JCA al haber concluido que la DIA-P habría consi-derado y evaluado conforme a Derecho los impactos por extrac-ción de piedra caliza[.]
E. Erró la JCA al no considerar o incorporar importante infor-mación sobre la salud, previo a su aprobación de la DIA-P[.]
F. Erró la JCA al concluir que la DIA-P había considerado, otros impactos ambientales!.]
G. Erró la JCA al autorizar la DIA-P sin que se conozcan las consecuencias ambientales de la disposición de cenizas!.] (Én-fasis suprimido.)
Los errores señalados en el recurso de SURCO son los siguientes:(7)
*9171. La planta de carbón en la zona propuesta y la DIA-P no cumplen con los objetivos de la Ley de Política Pública Ambiental.
2. El aval que la JCA le ha dado, a la DIA-P está viciado de error porque restringe su función a comentar sólo si el análisis del impacto ambiental que se esboza en la DIA-P es adecuado o no.
3. Las fuentes de extracción de 6 millones de galones de agua que necesitará la planta no queda aclarada en la DIA-P ni en la Resolución de la JCA.
5. El contenido de la DIA-P falla en discutir los efectos siner-gísticos que pueden ocurrir al añadirse las emisiones de la A.E.S. a los contaminantes diversos ya existentes.
6. La Resolución de la JCA no está sostenida en la prueba aportada durante las vistas ofrecidas.
8. No cumple la DIA-P con la política pública ambiental al no disponer de un plan específico para disponer de las miles de toneladas de cenizas diarias que genera la planta de carbón.
9. A pesar de habérsele informado a la JCA de sendos infor-mes en posesión del Departamento de Educación (el primero, El Problema Ambiental de la Escuela Ramona Mendoza Santos [de] Guayama, de junio de 1995, preparado por la entidad Ser-vicios Científicos y Técnicos; el segundo Planta de Energía para Guayama, Problemas Ambientales Escuelas y Barrio Jobos, de septiembre de 1995, por encomienda del Presidente del Senado de Puerto Rico[)], que ameritan reabrir la discusión de la DIA-P, la agencia soslayó el planteamiento y ningún pronuncia-miento hizo sobre el particular. La JCA ha hecho caso omiso a la información ofrecida por los interventores, obtenida de la propia AEE y sometida por esta agencia a sus bonistas y acree-dores el 15 de agosto de 1995, en la que se corrobora que las cogeneradoras no son necesarias y que los puertorriqueños su-friremos un aumento en nuestras facturas de aproximada-mente un 25%.
10. Según la información aparcelada que ha ofrecido la propia Autoridad de Energía Eléctrica, en la que se afirma que serán necesarios unos 1,000 ó 1,200 megavatios de capacidad genera-triz adicional entre los años 2000 a 2003, la totalidad de pro-*918yectos que se discuten y las mejoras de la Autoridad de Energía Eléctrica llegarán a triplicar la cantidad de megavatios necesarios.
11. La DIA-P no cumple con el requisito de la Política Pública Energética, Orden Ejecutiva del Gobernador de Puerto Rico del 28 de diciembre de 1993, que requiere un estudio de costo-beneficio. Sólo ofrece datos parciales de algunos beneficios y costos sociales, lo que no constituye un estudio de costo-beneficio y menos una conclusión del beneficio o costo neto del proyecto desde una óptica social. ... (Enfasis en el original y escolio omitido.)
El 23 de julio de 1996 se presentó el alegato de Misión Industrial; el 24 de julio el de SURCO; el 1ro de agosto el de la Junta de Planificación, y el 7 de agosto el de la Junta de Calidad Ambiental y el de A.E.S. El 20 de agosto de 1996 se presentó la intervención como amicus curiae del Departamento de Recursos Naturales.
Antes de entrar de lleno al examen de los errores refe-ridos, es menester aludir a la normativa aplicable a la con-troversia ante nos.
rH l-H
A. El marco constitucional
Como se sabe, en Puerto Rico la normativa jurídica so-bre los recursos naturales y el medio ambiente tiene una insoslayable dimensión de orden constitucional. Los miem-bros de la Convención Constituyente del Estado Libre Aso-ciado entendían que el uso y la conservación de nuestros recursos naturales era un asunto tan importante para el bienestar general del país, que decidieron que éste debía elevarse a rango constitucional. Paoli Méndez v. Rodríguez, 138 D.P.R. 449 (1995).
El Art. VI, Sec. 19 de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 379, dispone que:
Será política pública del Estado Libre Asociado la más eficaz conservación de sus recursos naturales, así como el mayor de-*919sarrollo y aprovechamiento de los mismos para el beneficio general de la comunidad ....
Esta disposición no es meramente la expresión de un insigne afán ni constituye tampoco sólo la declaración de un principio general de carácter exhortativo. Se trata, más bien, de un mandato que debe observarse rigurosamente y que prevalece sobre cualquier estatuto, reglamento u orde-nanza que sea contraria a éste. Como bien señala Trías Monge, el informe de la Comisión que redactó la disposi-ción constitucional aludida fue claro y perentorio. Se pre-tendió con dicha disposición establecer un deber ineludible del Estado. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, pág. 235. En el referido informe se señaló lo siguiente:
Es nuestro propósito señalar con absoluta claridad la conve-niencia y necesidad de que se conserven los recursos naturales en Puerto Rico. Siendo Puerto Rico una isla y teniendo pocos recursos naturales, debe haber una preocupación constante por parte del Estado en el uso, desarrollo, aprovechamiento y con-servación de los mismos. La conservación de la tierra, los bos-ques, los .peces, las aguas, las aves, las minas y las salinas, entre otros, debe ser una de las funciones primordiales de nues-tro Gobierno. (Enfasis suplido.) 4 Diario de Sesiones de la Con-vención Constituyente 2622 (1952).
Conforme a este claro historial constitucional, en Puerto Rico, cualquier decisión o determinación del Estado que incida sobre los recursos naturales debe responder cabalmente al doble mandato del Art. VI, Sec. 19 de la Constitución del E.L.A., supra, de lograr la más eficaz conservación de los recursos naturales, a la vez que se procura el mayor desarrollo y aprovechamiento de esos recursos para el beneficio general de la comunidad. Dicha sección fija de modo incuestionable el criterio jurídico primordial para juzgar la validez o interpretar el significado de cualquier norma o decisión relativa al uso o protección de los recursos naturales formulada por la Asamblea Legislativa o por *920cualquier agencia, departamento, municipio o instrumen-talidad gubernamental.
B. La Ley sobre Política Pública Ambiental
En 1970 la Asamblea Legislativa de Puerto Rico aprobó la Ley 9, Ley sobre Política Pública Ambiental. Esta pieza legislativa constituye el primer y principal esquema estatutario adoptado en Puerto Rico para atender de modo integral los asuntos concretos que se plantean en el país en relación con la administración del medio ambiente. Véase A.O. Jiménez, Legislación, XLI Rev. Jur. U.P.R. 115 (1972). Dicha Ley 9 se tomó en su mayor parte, casi literalmente, de la National Environmental Policy Act de 1969 (42 U.S.C. sec. 4321 et seq.). Véase, además, N. Martí, Article 4(c) of The Environmental Public Policy Law: A Need for Clarification, 36 Rev. C. Abo. P.R. 771 (1975). Véase, también, Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716, 720 (1974). En vista de ello, debemos referirnos a tal legislación federal y a la jurisprudencia que ésta ha generado, como fuentes importantes para la interpretación de nuestra propia ley. Bruno López v. Motorplan, Inc. y otros, 134 D.P.R. 111 (1993); Pérez Maldonado v. J.R.T., 132 D.P.R. 972 (1993). El uso dé estas fuentes federales, claro está, será en armonía con las exigencias de la política ambiental que fija nuestra Constitución, con el historial y sentido de nuestra propia Ley 9 y con las realidades particulares de Puerto Rico, para así imprimirle a nuestra Ley 9 su significado más atinado. Salas Soler v. Srio. de Agricultura, supra, págs. 721-722. Véanse, además: Clavell v. El Vocero de P.R., 115 D.P.R. 685, 690 (1984); Textile Dye Works, Inc. v. Srio. de Hacienda, 95 D.P.R. 708, 712-713 (1968); Pereirá v. I.B.E.C., 95 D.P.R. 28, 83 (1967).
La Ley 9, aunque deriva sustancialmente de la ley federal sobre el mismo tema, refleja en buena medida la polí-tica pública sobre los recursos naturales que ordena núes-*921tra Constitución. En lo más pertinente de su declaración de principios se establece que:
(a) El Estado Libre Asociado, en pleno reconocimiento del profundo impacto de la actividad del hombre en las interrela-ciones de todos los componentes del medio ambiente natural ... y reconociendo además la importancia crítica de restaurar y mantener la calidad medio ambiental al total bienestar y desa-rrollo del hombre, declara que es política continua del Gobierno del Estado Libre Asociado, incluyendo sus municipios ... utili-zar todos los medios y medidas prácticas ... para crear y man-tener las condiciones bajo las cuales el hombre y la naturaleza puedan existir en armonía productiva y cumplir con las necesi-dades sociales y económicas y cualesquiera otras que puedan surgir con las presentes y futuras generaciones de puertorriqueños.
(b) Para llevar a cabo la política que se enmarca en este Ca-pítulo, es responsabilidad continua del Estado Libre Asociado utilizar todos los medios prácticos ... con el fin de que Puerto Rico pueda:
(1) Cumplir con las responsabilidades de cada generación como custodio del medio ambiente para beneficio de las genera-ciones subsiguientes;
(3) lograr el más amplio disfrute de los usos beneficiosos del medio ambiente sin degradación, riesgo a la salud de o seguri-dad u otras consecuencias indeseables;
(6) mejorar la calidad de los recursos renovables y velar por el uso juicioso de aquellos recursos que sufran agotamiento.
(c) El Estado Libre Asociado reconoce que toda persona de-berá gozar de un medio ambiente saludable. 12 L.P.R.A. see. 1123.
La Ley 9 también ordena en el primer párrafo de su Art. 4 (12 L.P.R.A. sec. 1124) que todos los departamentos, agencias, corporaciones públicas, municipios e instrumen-talidades del Estado Libre Asociado de Puerto Rico están obligados a interpretar, implantar y administrar todas las leyes y los cuerpos reglamentarios del país “en estricta con-formidad con la política pública” —(énfasis suplido) id.— enunciada en dicha Ley 9 “al máximo grado posible”. Esta rigurosa obligación, fijada en términos claros, es consis-*922tente con el mandato constitucional identificado antes. Se trata de una disposición estatutaria que hace manifiesta la imperiosa intención legislativa de proteger el medio am-biente cumplidamente. En efecto, en el Informe Conjunto de 17 de abril de 1970 de las Comisiones Senatoriales de lo Jurídico Civil y de Salud y Bienestar en torno al proyecto que dio lugar a la Ley 9 se resaltó la importancia de
... mantener un ambiente que permita a nuestro alrededor la mayor pureza y limpieza del aire, del agua ....
Vuestras Comisiones entienden que la aprobación de esta medida es de la mayor importancia y urgencia. Es imprescindi-ble que el Estado Libre Asociado defina con toda lá claridad y precisión necesarias su política pública sobre conservación del ambiente y de los recursos naturales. Al así hacerlo, Puerto Rico unirá su esfuerzo a la labor de la gran mayoría de los países progresistas del mundo, que hoy día dan al tema de la conservación ambiental la más alta prioridad, en evitación de los graves males que la contaminación y el uso irrestricto de los recursos naturales amenazan con acarrear a la humanidad. In-forme Conjunto de las Comisiones de lo Jurídico Civil y de Sa-lud y Bienestar en torno al P. del S. 258 y el P. del S. 703 (24 Diario de Sesiones de la Asamblea Legislativa (Senado) 781 (1970)).
Las disposiciones aludidas de la Ley 9, pues, constitu-yen un mandato legislativo deliberado, que está en sustan-cial armonía con el de la Constitución.
C. La declaración de impacto ambiental
El Art. 4(c) de la Ley 9 (12 L.P.R.A. sec. 1124(c)) requiere que antes de efectuarse cualquier acción, o promulgarse cualquier decisión gubernamental que afecte significativamente la calidad del ambiente, el funcionario concernido debe someter una declaración de impacto ambiental a la instrumentalidad pública con jurisdicción sobre la propuesta.(8) García Oyóla v. J.C.A., 142 D.P.R. *923532 (1997); Salas Soler v. Srio. de Agricultura, supra. En dicha declaración, la agencia gubernamental proponente tiene la obligación de considerar y detallar por escrito to-das las consecuencias ambientales significativas vincula-das a la acción propuesta. El propósito de este primer re-quisito de la declaración de impacto ambiental es dual. Por un lado, se procura con ello que la propia agencia propo-nente considere a fondo las consecuencias ambientales sig-nificativas de la acción o proyecto que contempla. Véanse: Robertson v. Methow Valley Citizens Council, 490 U.S. 332 (1989); Weinberger v. Catholic Action of Hawaii, 454 U.S. 139 (1981). Como lo ha explicado el Tribunal Supremo federal, se busca que la agencia tome “a ‘hard look’ at environmental consequences”. Kleppe v. Sierra Club, 427 U.S. 390, 410 esc. 21 (1976).(9) Según dicho foro, para que ello ocurra “an agency must allow all significant environmental risks to be factored into the decision whether to undertake a proposed action”. Baltimore Gas & Electric Co. v. NRDC, 462 U.S. 87, 100 (1983). Por otro lado, con la declaración de impacto ambiental también se persigue que se informe a las partes concernidas, al propio Gobierno y al público en general de las consecuencias ambientales aludidas, para que todos ellos puedan tomar la acción que estimen proce-*924dente sobre el proyecto propuesto. El más alto foro judicial federal ha descrito estos dos propósitos en la siguiente ma-nera en Robertson v. Methow Valley Citizens Council, supra, pág. 349:
The statutory requirement that a federal agency contemplating a major action prepare such an environmental impact statement serves NEPA’s “action-forcing” purpose in two important respects. ... It ensures that the agency, in reaching its decision, will have available, and will carefully consider, detailed information concerning significant environmental impacts; it also guarantees that the relevant information will be made available to the larger audience that may also play a role in both the decisionmaking process and the implementation of that decision.
Las consecuencias ambientales que han de detallarse son aquellas que sean “significativas”. Ello quiere decir que la agencia proponente debe realizar un esfuerzo serio y escrupuloso por identificar y discutir todas las consecuencias ambientales de importancia que sean previsibles. No es menester examinar impactos remotos, triviales o especulativos, sino aquellos que el especialista en la materia concienzudamente estima que deben detallarse. Robertson v. Methow Valley Citizens Council, supra. Véanse, además: Columbia Basin Land Protection Ass’n v. Schlesinger, 643 F.2d 585 (9no Cir. 1981); Trout Unlimited v. Morton, 509 F.2d 1276 (1974).
Otro ingrediente de las declaraciones de impacto ambiental es la discusión de los pasos que pudiesen ser tomados para mitigar las consecuencias ambientales adversas que generaría, de ser implantada, la acción propuesta.(10) La Ley 9 requiere, además, que la declaración de impacto ambiental contenga una discusión de las *925alternativas a la acción propuesta. 12 L.P.R.A. sec. 1124(c)(3). Aquí, de nuevo, no se pretende que la agencia proponente examine todo tipo de proyecto alterno que pueda concebirse. Lo esencial es que quede demostrado que el curso de acción propuesto es, en balance, el de me-nor impacto ambiental a la luz de todos los factores legíti-mos que son pertinentes. Véase Vermont Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519 (1978). Véase, además, Robertson v. Methow Valley Citizens Council, supra, pág. 350.(11)
Debe enfatizarse que el proceso de preparar y aprobar una declaración de impacto ambiental es, en esencia, sólo un instrumento para asegurar que la conservación y el uso racional de los recursos naturales han de tenerse propiamente en cuenta al momento de hacer planes y to-mar las primeras decisiones gubernamentales sobre una propuesta que pueda tener un impacto en el medio ambiente. En situaciones como la de autos, dicha declaración es sólo un instrumento de planificación, la primera etapa de un largo camino de autorizaciones oficiales en el desarrollo de un proyecto. Robertson v. Methow Valley Citizens Council, supra, págs. 349-350; Baltimore Gas & Electric Co. v. NRDC, supra, págs. 87-88; Strycker’s Bay Neighborhood Council v. Karlen, 444 U.S. 223, 227-228 (1980). La aprobación de la declaración de impacto ambiental de ningún modo significa que más adelante no han de tomarse otras medidas afines para proteger el ambiente. No representa una carta blanca sobre lo ambiental respecto a la acción o decisión gubernamental que ocasionó la declaración referida. Por el contrario, superada la etapa de la aprobación de la declaración de impacto am-*926biental, la construcción y el inicio de operaciones del pro-yecto propuesto no pueden llevarse a cabo sin que se aprueben toda una serie de permisos que también están dirigidos a asegurar la protección ambiental. Es precisa-mente en la etapa de obtener los particulares permisos de construcción y de operaciones aludidos que se fijan concre-tamente los controles de contaminación necesarios. En esa etapa la Junta de Calidad Ambiental, otras agencias con-cernidas, las partes interesadas y los propios tribunales tienen de modo muy particular el deber y la responsabili-dad de velar por que se cumpla rigurosamente con la polí-tica pública ambiental del país. Además, aun después de haber comenzado las operaciones, si el proyecto contem-plado por la agencia proponente no se desarrolló o se llevó a cabo según descrito en la declaración de impacto ambien-tal, o si las consecuencias ambientales previstas en dicha declaración han resultado ser más graves que lo antici-pado, o si surgen impactos adversos no previstos, la Junta de Calidad Ambiental tiene la facultad y el deber de tomar todas las medidas adecuadas para evitar cualquier daño al ambiente o a los recursos naturales que pueda por ello ocu-rrir, y el hecho de que la Junta haya aprobado antes una declaración de impacto ambiental, en modo alguno impide que se tome tales medidas. 12 L.P.R.A. sec. 1131(14), (22), (29) y (30). Del mismo modo, bajo el Art. 20 de la Ley 9 (12 L.P.R.A. sec. 1139) cualquier persona con debido interés puede presentar una acción civil por los daños que le haya ocasionado la violación a la política pública ambiental del país, o puede solicitar un mandamus para que se cumpla con dicha política pública, y la previa aprobación de una declaración de impacto ambiental no constituye necesaria-mente una defensa contra dichas acciones. Existen, pues, remedios y recursos tanto para evitar como para atender daños al medio ambiente no previstos en una declaración de impacto ambiental o que resulten de una declaración que no fue preparada o aprobada de buena fe. La Junta de *927Calidad Ambiental tiene una clara encomienda legislativa de asegurar que se eviten y que se conjuren los daños am-bientales, que va más allá de sus responsabilidades parti-culares respecto a la aprobación de las declaraciones de impacto ambiental. Del mismo modo, cualquier ciudadano o grupo de ciudadanos afectados por la falta de implanta-ción de la Ley 9 puede presentar las acciones judiciales que procedan para asegurarse que se logren los fines de protec-ción ambiental referidos, independientemente de que se hubiese aprobado ya una declaración de impacto ambiental respecto al proyecto en cuestión. Salas Soler v. Srio. de Agricultura, supra. Sobre todo en vista de la dimensión constitucional que tiene la protección ambiental en nues-tra jurisdicción, los tribunales de Puerto Rico deben velar celosamente por que se cumplan las expectativas de con-servación y uso racional de los recursos naturales conteni-dos en las declaraciones de impacto ambiental aprobadas por la Junta. Véanse: Columbia Basin Land Protection Ass’n. v. Schlesinger, supra, págs. 591-592; Van Abbema v. Fornell, 807 F.2d 633, 636-637 (7mo Cir. 1986). Véanse, además: T.O. Mc’Garity, Judicial Enforcement of NEPA-Inspired Promises, 20 Env’t. L. Rev. 569 (1990); Nota, EIS Supplements for Improperly Completed Projects: A Logical Extension of Judicial Review under NEPA, 81 Mich. L. Rev. 221 (1952); Comentario, Enforcing the “commitments” Made in Impact Statements: A Proposed Passage through a Thicket of Case Law, 10 Env’t. L. Rev. 10153 (1980).
D. La función de la Junta de Calidad Ambiental
El referido Art. 4 de la Ley 9 fija la autoridad de la Junta de Calidad Ambiental para examinar y aprobar las declaraciones de impacto ambiental formuladas por las agencias gubernamentales proponentes. García Oyóla v. J.C.A., supra. Dicha Junta también está autorizada a aprobar los reglamentos que sean necesarios para implan-*928tar las disposiciones de ley sobre dichas declaraciones de impacto ambiental.(12)
Esta función de la Junta es de vital importancia para la consecución adecuada de la política pública ambiental del país. Significa que la labor de fiscalización no sólo queda en manos de una entidad distinta a la que propone el proyecto en cuestión, sino además que queda en manos de una en-tidad especializada en asuntos ambientales, cuya función principal es precisamente velar por el fiel cumplimiento de la política pública ambiental de Puerto Rico. Se asegura así la objetividad y el profesionalismo que es necesario para que se lleve a cabo el mandato constitucional y esta-tutario de usar y conservar los recursos naturales adecuadamente. Se asegura además, que cada declaración de impacto ambiental sea objeto de un doble examen, lo cual es una garantía adicional para al cumplimiento con el mandato constitucional.
Para realizar su labor, la Junta debe examinar cuidado-samente la declaración sometida por la agencia proponente y verificar que se hayan cumplido cabalmente los requisi-tos procesales y substantivos fijados por la Ley 9 y por los reglamentos aprobados a su amparo. García Oyóla v. J.C.A., supra. Recae sobre la Junta primordialmente la responsabilidad de verificar que la acción contemplada por la agencia proponente representa, en balance, la alterna-tiva con el menor impacto ambiental, a la luz de todos los factores legítimos que son pertinentes. Su función ineludi-ble es la de comprobar que se haya observado rigurosa-mente el esquema jurídico sobre lo ambiental, que fue re-sumido de manera clara por el Juez Skelly Wright en su conocida opinión en Calvert Cliffs’ Coor. Com. v. United States A.E. Com’n., 449 F.2d 1109, 1115 (1971):
*929In general, all agencies must use a “systematic, interdisciplinary approach” to environmental planning and evaluation “in decision making which may have an impact on man’s environment”. In order to include all possible environmental factors in the decisional equation, agencies must “identify and develop methods and procedures ... which will insure that presently unquantifiable environmental amenities and values may be given appropriate consideration in decisionmaking along with economic and technical considerations”. To “consider” the former “along with” the latter must involve a balancing process. In some instances environmental costs may outweigh economic and technical benefits and in other instances they may not. But NEPA mandates a rather finely tuned and “systematic” balancing analysis in each instance.
E. Revisión judicial
La propia Ley sobre Política Pública Ambiental expresamente dispone el alcance de nuestra intervención en casos como el de autos, al ordenar que la revisión judicial se ha de llevar a cabo a base del expediente administrativo de los procedimientos ante la Junta de Calidad Ambiental, y que las determinaciones de hechos de ésta serán concluyentes si están sostenidas por evidencia sustancial. 12 L.P.R.A. sec. 1134(g). Se trata, pues, del mismo alcance que tiene la revisión judicial respecto a las decisiones de cualquier otro organismo administrativo. Véanse: 3 L.P.R.A. sec. 2175; Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993). Según hemos resuelto reiteradamente, las determinaciones de organismos administrativos especializados, como es la Junta de Calidad Ambiental, merecen gran consideración y respeto. San Vicente v. Policía de P.R., 142 D.P.R. 1 (1996); Metropolitana S.E. v. A.R.Pe., 138 D.P.R. 200 (1995); Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993); Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567 (1993). Por ello, estamos obligados a sostener tales determinaciones si son conforme a derecho y si las conclusiones, en cuanto a los hechos, están respaldadas por evidencia suficiente que suija del expediente admi-*930nistrativo considerado en su totalidad. Fac. C. Soc. Aplicadas, Inc. v. C.E.S., supra.
A la luz de esta conocida normativa, nuestra función en casos como el de autos es la de verificar si la Junta de Calidad Ambiental ha cumplido cabalmente con todas sus obligaciones legales y si formuló sus determinaciones fundamentadamente. En concreto, nos toca verificar que la Junta de Calidad Ambiental haya examinado adecuadamente todas las consecuencias ambientales significativas que sean razonablemente previsibles y que haya discutido de igual modo todas las alternativas que razonablemente existan a la acción contemplada por la agencia proponente. De esta manera ejercemos nuestra responsabilidad de velar por que la Junta haya dado cumplimiento al esquema estatutario y reglamentario que le rige, y la de procurar que se observe la política ambiental del país que, como hemos señalado ya, es de origen constitucional.
Nuestro rol de constatar que la Junta de Calidad Ambiental haya cumplido con sus preeminentes deberes jurídicos, sin embargo, no significa que le corresponde al foro judicial pasar juicio sobre los méritos sustantivos de la acción propuesta. Es decir, no nos corresponde sustituir nuestro criterio por el de la agencia proponente o el de la Junta de Calidad Ambiental. Como ha señalado el Tribunal Supremo federal en Strycker’s Bay Neighborhood Council v. Karlen, supra, págs. 227-228:
... the only role for a court is to insure that the agency has considered the environmental consequences; it cannot “interject itself within the area of discretion of the executive as to the choice of the action to be taken”. Véanse, también: Vermont Yankee Nuclear Power Corp. v. NRDC, supra; Kleppe v. Sierra Club, supra.
En particular, no nos corresponde entrar a dilucidar los conflictos que puedan existir entre opiniones científicas so-bre alguna cuestión ambiental. County of Suffolk v. Secretary of Interior, 562 F.2d 1368, 1383 (2do Cir. 1977); Life of *931the Land v. Brinegar, 485 F.2d 460, 472-473 (9no Cir. 1973).
A modo de resumen, conviene citar lo expresado por el distinguido jurista Skelly Wright en Izaak Walton League of America v. Marsh, 655 F.2d 346, 371-372 (Cir. D.C. 1981), que expresa suscitamente al alcance de la revisión judicial respecto a la declaración de impacto ambiental:
In reviewing compliance with NEPA, courts must first determine whether the agency has complied with its “procedural” obligations under Section 102, which establishes the environmental impact statement requirement: it must ensure that the statement contains sufficient discussion of the relevant issues and opposing viewpoints to enable the decisionmaker to take a “hard look” at environmental factors, and to make a reasoned decision. Second, reviewing courts must determine whether the agency has complied with its “substantive” obligations under Section 101; it must ensure that the agency’s conclusions are not irrational or otherwise “arbitrary and capricious”. In making these determinations the courts must be governed by a “rule of reason”. They should not substitute their judgment for that of the agency. In particular, they should not attempt to resolve conflicting scientific opinions. So long as the agency’s conclusions have a substantial basis in fact, the mandate of NEPA has been satisfied. (Citas omitidas.)
rH h-4 HH
Con los criterios normativos antes mencionados en mente, procederemos ahora a atender los errores señala-dos por los peticionarios. Para fines de simplificar la discu-sión, hemos agrupado los errores en dos grupos: los relati-vos a la declaración de impacto ambiental en sí, y los relativos a las cuestiones ambientales contenidas en la de-claración de impacto ambiental. Comenzaremos por el primer grupo.
SURCO nos señaló como error que al examinar la decla-ración de impacto ambiental del caso de autos la Junta de Calidad Ambiental se limitó a decidir sólo si el análisis, del impacto ambiental en la declaración es adecuado o no, ab-*932dicando así su rol fiscalizados (13) Sostiene que la agencia apelada es custodio de nuestro ambiente y que evadió dicha responsabilidad al no discutir “desde el punto de vista ambientalista” la declaración de impacto ambiental. No tiene razón.
Como expresamos anteriormente, es innegable que la Junta de Calidad Ambiental ejerce una ingente función fiscalizadora. Tiene la responsabilidad de velar por que la declaración de impacto ambiental presentada ante su consideración cumpla cabalmente con todos los requisitos legales y reglamentarios pertinentes. Su rol fiscalizador incluye también constatar que el análisis de las consecuencias ambientales formulado por la agencia proponente en la declaración de impacto ambiental sea riguroso y completo, y que ofrezca al público toda la información pertinente.
Todo ello ocurrió aquí. La Junta de Calidad Ambiental tuvo ante sí los estudios científicos presentados, tanto por los promoventes como por los opositores al proyecto. Estos abarcaban materias sumamente especializadas. En su re-solución, la Junta de Calidad Ambiental hizo constar que había evaluado todos los escritos, que revisó la documen-tación técnica y que tomó en consideración las recomenda-ciones de los oficiales examinadores. Examinó todo el con-tenido de la declaración ambiental y evaluó si efectiva-mente se cumplía con los estándares ambientales pertinentes. Discutió, además, los señalamientos esgrimi-dos en contra del proyecto en las vistas, que fueron reite-rados en el informe del panel examinador. La Junta in-cluso ordenó que se incorporara a la declaración de impacto ambiental preliminar los comentarios críticos so-bre ésta relativos a los aspectos ambientales del proyecto que fueron formulados por personas particulares, agencias gubernamentales y otras entidades. Todo ello nos convence *933de que la evaluación ambiental de la Junta de Calidad Am-biental fue responsable, independiente, razonable y, por lo tanto, merecedora de nuestra deferencia debido a la espe-cialización en cuestiones ambientales del foro administra-tivo apelado. Examinado en su totalidad el expediente ad-ministrativo de este caso, no podemos concluir que la actuación de la Junta de Calidad Ambiental fue arbitraria o irrazonable, o que fue contraria a las normas jurídicas aplicables. Fac. C. Soc. Aplicadas, Inc. v. C.E.S., supra; Metropolitana S.E. v. A.R.Pe. , supra. El error no fue cometido.
Otro error alegado por SURCO es que la determinación de la Junta de Calidad Ambiental no está sostenida por evidencia sustancial.(14) Esta alegación se basa en que la Junta no acogió determinadas conclusiones señaladas en el informe del panel examinador que presidió las vistas. Adujo SURCO que, aunque la Junta de Calidad Ambiental no estaba obligada por el susodicho informe, si difería de éste; tenía que fundamentar sus conclusiones en prueba que fuera más allá de considerar como bueno el contenido de la declaración de impacto ambiental.
Observamos que, en su informe, el panel examinador recomendó que se corrigiesen algunas deficiencias que en su criterio tenía la declaración preliminar de impacto ambiental. Entre ellas, el panel examinador destacó la dis-cusión de las necesidades energéticas de Puerto Rico y de las alternativas para atenderlas; la omisión de discutir el impacto ambiental de la conducción de energía hacia las líneas de la Autoridad de Energía Eléctrica, y la omisión de discutir qué pasaría con la disponibilidad de energía en caso de desastre natural.(15)
Como se sabe, una agencia administrativa no tiene que acoger la totalidad del informe del panel exami-*934nador, sino las partes de aquél que considere correctas. Henríquez v. Consejo de Educación Superior, 120 D.P.R. 194 (1984). La Junta de Calidad Ambiental, pues, no venía obligada a acoger todas las recomendaciones del panel, sino sólo aquellas que ésta considerase procedentes. La Junta, sin embargo, le dio ponderada atención a las reco-mendaciones del panel. Aquí las recomendaciones referi-das del panel examinador eran en realidad compendios de las comparecencias de los opositores del proyecto en cuestión. Dichas recomendaciones se referían específica-mente a apreciaciones de peritos cuyo análisis difería del de los peritos de los proponentes del proyecto. En su reso-lución sobre la declaración preliminar de impacto ambien-tal, la Junta de Calidad Ambiental identificó de modo claro las recomendaciones aludidas del panel examinador y luego procedió a examinarlas y discutirlas. Señaló también las secciones de la declaración preliminar en las cuales dichas recomendaciones fueron atendidas. La Junta explicó, además, por qué las recomendaciones aludidas estaban de-bidamente atendidas en la declaración preliminar, formu-lando sus razones en apoyo de ello. La Junta de Calidad Ambiental, pues, hizo lo que en ley le correspondía hacer: consideró y analizó detalladamente las recomendaciones aludidas y pasó juicio ponderado sobre ellas.
Como hemos señalado antes, no le corresponde a este Foro sustituir nuestro criterio por el de la Junta de Cali-dad Ambiental en cuanto a los méritos de los asuntos en cuestión, que tratan esencialmente de conflictos periciales sobre controversias ambientales. Nuestra revisión judicial se limita a verificar que la Junta en efecto haya examinado y discutido razonablemente las controversias aludidas. Eso hemos hecho y no podemos concluir que la Junta haya errado al proceder como lo hizo. La Junta cumplió correc-tamente aquí con el deber que le impone la Ley 9.
Más aun, al incluir su resolución como parte de la de-claración de impacto ambiental final, e incluir también con *935ésta los comentarios de personas, agencias gubernamenta-les y otras entidades, la Junta de Calidad Ambiental puso en conocimiento de todos los concernidos las objeciones u observaciones críticas que existían respecto a la declara-ción preliminar. De este modo complementó y profundizó el análisis que se había hecho en ésta, y trajo a la atención de la agencia proponente y otros las cuestiones ambientales adicionales que se han suscitado en torno al proyecto, cum-pliendo así también con los dos propósitos esenciales, que identificamos antes, de la declaración de impacto ambiental. Reiteramos aquí que la declaración final de im-pacto ambiental es sólo un instrumento de planificación y no la decisión final de la agencia que propone un proyecto. Para tales fines, la discusión de la Junta de Calidad Am-biental de los señalamientos críticos del panel examinador ya reseñada es adecuada y cumple con los requisitos lega-les pertinentes.
Para ilustrar lo que acabamos de indicar respecto a la consideración que le dio la Junta de Calidad Ambiental a las recomendaciones del panel examinador, conviene exa-minar concretamente aquí ahora una de ellas. Otras se discuten más adelante en esta opinión.
El panel examinador recomendó que en la declaración de impacto ambiental se debía discutir con más detalles el asunto de la necesidad del proyecto. Se indicó que en las vistas públicas se había cuestionado si eran válidos los se-ñalamientos de la Autoridad de Energía Eléctrica sobre la futura necesidad energética del país. Esta recomendación del panel examinador dio lugar a que SURCO, en su soli-citud de revisión ante nos, planteara como su décimo (10) señalamiento de error la postura de la Autoridad de Ener-gía Eléctrica sobre el particular.
En respuesta a esta recomendación del panel examina-dor, la Junta de Calidad Ambiental en su resolución refe-rida indicó que la entidad gubernamental encargada de asegurar que el país contase con una capacidad generatriz *936de energía eléctrica que fuese adecuada no era la Autori-dad de Energía Eléctrica, sino la Administración de Asun-tos de Energía (en adelante A. A.E.). La Junta señaló enton-ces que esta entidad le había comunicado su determinación de que Puerto Rico necesitaba una capacidad generatriz adicional a la actual. Añadió la Junta que la A.A.E. había estimado el aumento necesario en la capacidad generatriz en diferentes cantidades de acuerdo con tres (3) escenarios de crecimiento económico distintos. Así, pues, según la A.A.E., para el 2002 la isla necesitaría 1730MV adicionales de electricidad, si se daba el crecimiento económico máximo previsto, y 320MV si sólo ocurría el crecimiento mínimo contemplado. La Junta idéntico además los facto-res utilizados por la A.A.E. para realizar sus pronósticos.
Como puede observarse, la Junta de Calidad Ambiental respondió positivamente a la recomendación del panel examinador. Proveyó detalles adicionales sobre el asunto en cuestión, tal como lo había sugerido el panel. En efecto, indicó que la necesidad de aumentar la capacidad energé-tica del país había sido determinada no sólo por la A.E.E., sino también por la misma A.A.E. con base a sus propios criterios. Más aun, la Junta expresamente indicó que opor-tunamente la Autoridad de Energía Eléctrica tendría que solicitar el permiso correspondiente de la A.A.E. para au-mentar su capacidad generatriz total y cumplir entonces con todos los requisitos necesarios para que se apruebe dicha solicitud.
La Junta, pues, cumplió razonablemente con su respon-sabilidad de identificar y discutir la cuestión referida, al grado que corresponde hacerlo en una declaración de im-pacto ambiental que, como hemos expresado ya, es sólo un instrumento de planificación que no constituye la aproba-ción o desaprobación del proyecto propuesto. Tampoco puede este Tribunal, en revisión judicial, entrar en los mé-ritos de la cuestión de si Puerto Rico necesitará más ener-gía eléctrica en el futuro cercano. Nuestro rol se limita a *937constatar si la Junta desempeñó razonablemente la fun-ción particular que le corresponde a dicha agencia sobre dicho asunto.
Una intervención substantiva nuestra en los méritos de la cuestión aludida invadiría las prerrogativas de las ramas políticas del Gobierno. Son éstas las que tienen la autoridad para determinar la política pública energética del país, cuya conveniencia es en esencia lo que SURCO realmente cuestiona ante nos. La Asamblea Legislativa de Puerto Rico creó la A.A.E. precisamente para desarrollar e implantar la política pública referida, y esta entidad ha determinado que existe la necesidad de aumentar significativamente la futura capacidad generatriz de la isla. No puede este Foro adjudicar si tal determinación es correcta. No le corresponde a los tribunales pasar juicio sobre la deseabilidad, sensatez o corrección de la política pública que fijan la Legislatura o el ejecutivo. A. Roig Sucrs. v. Junta Azucarera, 77 D.P.R. 342, 357 (1954); M. Taboada & Co. v. Rivera Martínez, Comisionado, 51 D.P.R. 253 (1937). Los tribunales no son árbitros de la política pública. State v. Brady, 137 P.2d 206, 214 (1943). Resolvemos, pues, que no se cometieron los errores señalados.
Los apelantes también han señalado como error que la planta de carbón y la declaración de impacto ambiental(16) no cumplen con los objetivos de la Ley 9, en particular con el Art. 4(c) de ésta, supra. En esencia, sostienen que la declaración de impacto ambiental es incompleta y defi-ciente porque no considera el impacto a la salud de las *938personas vecinas al área de ubicación propuesta para la planta, lo cual es contrario a los objetivos de la ley. Para fundamentar esta alegación, aducen que el modelo de si-mulación de dispersión (o análisis de riesgo) utilizado por la Junta de Planificación para calcular computadorizada-mente la contaminación atmosférica, parte de premisas in-adecuadas, lo que hace que los resultados del análisis sean extremadamente optimistas. No tiene razón.
El análisis de salud humana contenido en la declaración de impacto ambiental es extenso, y está regido por los modelos y las técnicas recomendadas por la Environmental Protection Agency. Ni la ley ni la jurisprudencia o los reglamentos ambientales exigen un análisis matemático preciso o perfecto que garantice que el proyecto propuesto no ha de tener impacto ambiental adverso alguno. Columbia Basin Land Protection Ass’n v. Schlesinger, supra. Lo que se persigue es que la declaración de impacto ambiental provea información suficiente que ponga en perspectiva las consecuencias, tanto favorables como desfavorables, de la acción gubernamental propuesta. La declaración de impacto ambiental referida cumple con estos propósitos, en lo que se refiere a la planta de carbón. No es nuestro rol cuestionar los fundamentos científicos utilizados para ello, sobre todo cuando son los que ha recomendado la agencia federal con expertise en las materias ambientales. Los propios apelantes señalan que los análisis de riesgo están sujetos a inmensas variaciones e incertidumbre científica, debido a la cantidad de variables que se deben presumir o aceptar. Las variables usadas en la declaración de impacto ambiental son las aceptadas por las agencias con peritaje, por lo que no podemos resolver que su uso por la Junta de Calidad Ambiental constituya una arbitrariedad.
SURCO también señaló como error que el análisis de costo-beneficio contenido en la declaración de impacto am-*939biental es deficiente, por ser incompleto e incorrecto.(17) Sostiene que no se cumple con la Orden Ejecutiva del Go-bernador de Puerto Rico de 28 de diciembre de 1993 que declara, como parte de la política pública energética del país, que al considerar la adopción de fuentes alternas para generar energía eléctrica, se haga un balance entre las consideraciones ambientales, de salud y de seguridad públicas por un lado, y las consideraciones económicas por otro. Sobre este señalamiento de error debe notarse que el Reglamento sobre Declaraciones de Impacto Ambiental de Puerto Rico Núm. 3706 de 4 de junio de 1984, Junta de Calidad Ambiental, a pesar de haber sido adoptado antes de la orden ejecutiva referida, es afín a ésta(18) y se ob-servó sustancialmente en las partes pertinentes de la de-claración de impacto ambiental que estamos revisando. Para llevar a cabo el análisis en cuestión se utilizó el mo-delo que para tales efectos utiliza la A.A.E. para medir los impactos de las nuevas plantas generatrices(19) lo que no es irrazonable. Los apelantes cuestionan, además, la pro-cedencia de ciertas cifras utilizadas en el análisis, que fue-ron provistas por la Autoridad de Energía Eléctrica, pero tales cifras son producto del conocimiento especializado de esa agencia, y no hay nada en los autos del caso que nos induzca a pensar que son erróneas. Aquí, de nuevo, no hay indicios de conducta arbitraria por la Junta que justifique nuestra intervención. El error alegado no fue cometido.
*940Otro planteamiento de los apelantes es que, luego de haberse celebrado las vistas públicas, ellos le refirieron a la Junta de Calidad Ambiental dos informes alegadamente pertinentes, que “no se tomaron en consideración”. (20) Uno de ellos, que era de tipo preliminar y había sido comisio-nado por el Departamento de Educación, versa sobre los problemas de salud en la Escuela Ramona Mendoza Santos. Otro, encargado por la A.A.E. versa sobre los pro-blemas ambientales y de salud en ciertas escuelas y en el Barrio Jobos de Guayama.
Alas vistas públicas comparecieron tres (3) peritos en medicina, cuyas opiniones fueron contrarias a las conclusiones de los referidos informes. Además, la A.A.E. endosó el proyecto y el Departamento de Educación no se opuso a éste, a pesar de que se le brindó la oportunidad de hacerlo. Según señalamos antes, para determinar si la Junta de Calidad Ambiental cumplió o no con el mandato de la Ley 9, no nos corresponde dilucidar quién tiene razón entre diversas opiniones científicas conflictivas. Izaak Walton League of America v. Marsh, supra. Para atender este señalamiento de error de los apelantes, tendríamos que decidir cuáles peritos tienen la razón, lo que rebasa el ámbito propio de la revisión judicial, siendo ésta una materia altamente especializada. Además, los apelantes tampoco nos ponen en posición de hacer tal evaluación, pues sus señalamientos al respecto son puramente abstractos. La función de dirimir conflictos en peritaje científico le compete a la agencia con expertise en el área ambiental, es decir, a la Junta de Calidad Ambiental. Dicha agencia optó por avalar el análisis de riesgo a la salud preparado por la Junta de Planificación y el curso de acción tomado por ella fue razonable y apoyado en el expediente. No se cometió el error.
*941Pasando a otro asunto, según la declaración de impacto ambiental aprobada por la Junta de Calidad Ambiental, A.E.S. proyecta dragar parte de la Bahía Puerto Las Ma-reas, para construir allí un muelle especializado para reci-bir las materias primas que han de utilizarse en la planta proyectada. Misión Industrial señaló como error que no se examinaron los efectos a mediano y largo plazo de tal ac-ción en las cercanías a las áreas que serían dragadas, los efectos acumulativos y el efecto sobre especies en peligro de extinción.(21) Tampoco tiene razón. En la declaración de impacto ambiental se discuten y evalúan las otras alterna-tivas de localización para , el puerto, además, se hizo un estudio de la flora y fauna del lugar. En dicha bahía existe un puerto que es utilizado por otras industrias para trans-portar materiales y que, para tales efectos, es dragado periódicamente. La evaluación hecha por la Junta de Pla-nificación y sostenida por la Junta de Calidad Ambiental es suficiente, razonable y sostenida por el expediente, por lo que el error no fue cometido.
Misión Industrial también señaló como error que la con-sideración de las alternativas a la planta de carbón es superficial y somera; además, que se debieron considerar con más detalle y objetividad otras alternativas.(22) Este error tampoco fue cometido. La declaración de impacto ambien-tal contiene información sobre las diversas fuentes de energía que fueron consideradas, las alternativas de ubica-ción de la planta, las posibles tecnologías de combustión y las alternativas de diseño para la planta. Las alternativas comparadas fueron: fuentes de energía renovable, energía hidroeléctrica, energía de biomasa, desperdicios sólidos municipales, energía eólica, energía solar, energía de las mareas, energía térmica del océano, almacenamiento de energía, conservación de energía, combustibles fósiles, pe-tróleo, orimulsión, gas natural licuado y carbón de piedra. *942Sobre éstas se discutió su confiabilidad, costo económico y asuntos ambientales. Se indicó que se seleccionó el carbón de piedra por diversas razones.(23) Se discutieron también, alternativas de ubicación. (24) Coincidimos con la agencia apelada en que la discusión aludida fue adecuada y que le provee a la agencia proponente la información necesaria para que ésta tome una decisión apropiada. Como hemos indicado antes, no era necesario incluir toda alternativa imaginable. Robertson v. Methow Valley Citizens Council, supra.
Pasemos ahora a examinar los señalamientos de error que tienen que ver con cuestiones ambientales específicas.
IV
La Junta de Planificación, en la declaración de impacto ambiental, hizo una extensa discusión sobre el posible im-pacto ambiental que conllevaría la construcción de la planta de carbón. La declaración detalla, mediante subdi-visiones, los impactos a la tierra, al agua, al aire, a los recursos naturales y a la comunidad. Cada subdivisión contiene una descripción de los posibles efectos que se pro-ducirían sobre cada uno de los elementos antes mencionados. En la declaración se discute, además, las dis-tintas fuentes de energía que fueron consideradas como posibles alternativas a la seleccionada. Se explican tam-bién las diversas tecnologías de combustión del carbón de piedra y las posibles configuraciones de diseño para la planta y para otras instalaciones necesarias para su operación. Se describen, además, los cinco lugares que fue-*943ron considerados como posibles sedes alternas para la ubi-cación de la planta cogeneratriz. Finalmente, la declara-ción de impacto ambiental expone los impactos inevitables, irrevocables o irreparables que tendrá la construcción y operación de la planta de cogeneración en cuanto a los re-cursos de la tierra, el agua, el aire, los recursos naturales y los recursos de la comunidad.
Los apelantes dirigen gran parte de sus señalamientos de error a cuestionar la suficiencia de la declaración de impacto ambiental respecto a su discusión de los posibles impactos ambientales. Por ello, examinaremos a continua-ción por separado los señalamientos de error relacionados con los elementos referidos.
A. Agua
Señalaron los apelantes que la declaración de impacto ambiental no examina adecuadamente los impactos del proyecto propuesto respecto a recursos de agua, incluso los abastos de determinadas aguas subterráneas, y sobre la agricultura.(25) Alegaron, además, que no hay evidencia real para sostener que la Autoridad de Acueductos y Alcan-tarillados vaya a aumentar el volumen de descarga de agua de su planta de tratamiento regional de Guayama, como lo requiere la operación de la planta de carbón, según lo indicado en la declaración de impacto ambiental. Sin embargo, en la declaración de impacto ambiental se discu-ten detalladamente las distintas fuentes de agua que usa-ría la planta, indicando cuáles serían fuentes principales y cuáles serían fuentes auxiliares. También se examinan los *944rendimientos actuales de esas fuentes y su disponibilidad futura. Incluso, se trata la localización de pozos y su rela-ción con un acuífero. Se señala enfáticamente que la fuente principal de agua para el uso industrial de la planta será el afluente de la planta de tratamiento y que este proceso permitirá eliminar el uso de agua marina y minimizar el uso de abastos de agua potable. No podemos concluir que el análisis aludido no es razonable. Ciertamente no nos co-rresponde especular sobre qué pasaría si, en efecto, las proyecciones aludidas sobre abastos de agua no se llegaran a materializar, porque ello está fuera del ámbito de nues-tra función revisora. Véase Robertson v. Methow Valley Citizens Council, supra. Debemos enfatizar que una declara-ción de impacto ambiental no tiene que cubrir todas las posibilidades imaginables. Además, como hemos señalado ya, si lo proyectado no llegase a ocurrir y ello resultase en daños ambientales imprevistos, existen numerosos reme-dios legales para atender el asunto. Concluimos, por lo tanto, que los errores señalados no fueron cometidos.
B. Efectos sinergísticos de las emisiones de la planta: Aire
SURCO planteó que, como el carbón mineral que utili-zará la planta propuesta contiene azufre, que en su estado gaseoso es venenoso y afecta nocivamente a la salud hu-mana, aun cuando se han fijado normas regulatorias del porcentaje de emisiones de éste que puede ir al aire, es imposible concluir, como concluyó la Junta de Planificación en la declaración de impacto ambiental, que las emisiones resultantes no tendrán efectos sobre el promedio de vida y en el aumento de mortandad en las comunidades cercanas a la ubicación de la planta.(26) Adujo que no hay manera de realizar una quema, ni completa ni perfecta, de este combustible. Señaló que a la emisión de azufre hay que sumarle la influencia perjudicial que crean las emisiones *945de benceno que genera la vecina fábrica Phillips. Tampoco tiene razón.
En el análisis de impacto a la calidad del aire que con-tiene la declaración de impacto ambiental se utilizaron los modelos y los estándares establecidos en los reglamentos federales y estatales. El modelo de simulación de disper-sión atmosférica fue desarrollado con datos ambientales de la calidad del aire tomados de una muestra en el área de Guayama, a fin de simular las condiciones ambientales existentes. Se utilizaron como contaminantes criterio: el bióxido de azufre, el bióxido de nitrógeno y la materia só-lida particulada. El resultado arrojado por el modelo de dispersión fue que el estimado de concentraciones ambien-tales de la planta proyectada está por debajo del nivel per-mitido por los estándares aplicables de calidad del aire. Se especificó en la declaración de impacto ambiental que los impactos estimados para la planta propuesta(27) fueron su-mados a las concentraciones ambientales existentes, para luego compararlos con las normas reglamentarias.
Ciertamente, el proceso de generar energía mediante la combustión del carbón de piedra produce varios compues-tos que son nocivos a la salud y a la calidad del medio ambiente. Es por ello que las agencias federales y estatales concernidas han establecido unos parámetros para contro-lar la cantidad que de estos compuestos puede estar pre-sente en el aire, sin que por ello resulte amenazada la vida humana. Los parámetros aludidos han sido fijados en abs-tracción de la planta particular que aquí nos concierne, como norma general, y no nos compete en este caso diluci-dar la validez o sabiduría de tales parámetros. El modelo utilizado en la preparación de la declaración de impacto ambiental demuestra la conformidad del proyecto pro-puesto con dichos parámetros, y que se utilizaron datos reales de la calidad del aire que actualmente se respira en *946el área de Guayama, a los cuales les fueron sumados los estimados de emisiones que produciría la planta. La Junta de Calidad Ambiental, pues, verificó que en la declaración de impacto ambiental se detalló el problema ambiental que acarrea la quema de carbón propuesta, y que en el diseño de la planta propuesta se han identificado los medios para evitar la contaminación adversa.
Debe enfatizarse aquí que la Junta tendrá ocasión más adelante para asegurarse que las expectativas aludidas contenidas en la declaración de impacto ambiental en cues-tión se cumplan. En el proceso de permisos de emisiones se verificará concretamente que la quema de carbón que nos concierne se realizará conforme a los requerimientos de protección ambiental pertinentes. Concluimos, por consi-guiente, que en esta fase de planificación ambiental, el error señalado no fue cometido.
C. Disposición de cenizas
Ambos apelantes han señalado que la declaración de impacto ambiental no considera ni las implicaciones ni las consecuencias ambientales de las cenizas que generaría la planta, así como tampoco la disposición de éstas.(28) Sostie-nen que dicha disposición no puede dejarse a discreción de una entidad privada, ya que esto significaría un riesgo para la salud del pueblo de Puerto Rico, para el medio am-biente de Guayama y del lugar en donde se disponga de las cenizas.
En cuanto a este punto, la Junta de Calidad Ambiental concluyó que la ceniza resultante de la combustión del car-bón de piedra es un material inerte, que no es tóxico, reac-tivo, corrosivo ni flamable. No está clasificada como un material peligroso. Por ello, en la declaración de impacto ambiental no se discutió su posible impacto ambiental, *947dado que no es nocivo ni perjudicial al ambiente, aunque se incluyó lo relativo a la ceniza en la descripción del proyecto. Concretamente, en la declaración de impacto am-biental se expuso que la ceniza se procesaría para producir tres productos secundarios con utilidad en las industrias de construcción, minería y agricultura. Se expresó, ade-más, que ni la ceniza ni sus derivados serían depositados como desperdicios sólidos en los vertederos de Puerto Rico. Finalmente, la Junta de Calidad Ambiental, al aprobar la declaración en cuestión, dispuso que de no encontrarse cliente para las cenizas aludidas se requerirá que éstas sean devueltas a las minas de origen del carbón. En esta etapa del desarrollo propuesto, las determinaciones de la Junta son suficientes en lo que respecta a aprobar la decla-ración en cuestión, por lo que no debemos intervenir con la decisión de la Junta de Calidad Ambiental. El error ale-gado no fue cometido.
D. Extracción de piedra caliza
Misión Industrial señaló como error que en la declara-ción de impacto ambiental no se considerasen los impactos ambientales de la extracción total o parcial de piedra ca-liza proveniente de mogotes u otros sectores de Puerto Rico.(29)
La declaración de impacto ambiental establece que el diseño de la planta se hizo tomando en consideración el uso de piedra caliza de las Bahamas, la cual ha sido sometida a pruebas, tanto por el proyectista como por los fabricantes de las calderas que usará la planta. Se especifica, también, que la compra de la piedra caliza se hará en el mercado mundial y que se podría adquirir ésta en Puerto Rico, ya que en la Isla hay canteras que extraen piedra caliza para la venta. En relación con este punto, en la declaración de impacto ambiental se señala que A.E.S. no desarrollará *948canteras para extraer piedra caliza en Puerto Rico. Esto, unido al hecho de que ya existe en nuestro país una indus-tria dedicada a la extracción de piedra caliza, la cual está altamente reglamentada, hace innecesaria toda considera-ción ulterior de un posible impacto ambiental sobre even-tos no contemplados en el proyecto propuesto. El error no se cometió.
V
Luego de atendidos todos los errores alegados, es inevitable confirmar la resolución apelada. La Junta de Calidad Ambiental cumplió con su deber, que no consiste en apro-bar o desaprobar el proyecto, sino en decidir si la declara-ción de impacto ambiental presentada por la agencia pro-ponente (la Junta de Planificación) era adecuada para la acción propuesta. El análisis que hizo la Junta de Calidad Ambiental, según hemos podido comprobar mediante el examen del voluminoso expediente de este caso, es razonable. La Junta de Calidad Ambiental, basándose en su expertise en estos asuntos, evaluó la declaración de im-pacto ambiental presentada por la Junta de Planificación y determinó que ésta cumplió con los requisitos legales pertinentes. Hemos comprobado que en la declaración de impacto ambiental se detallaron los impactos ambientales significativos que acarrearía la construcción y operación de la planta de cogeneración en cuestión. Dicha declaración de impacto ambiental fue publicada y circulada en confor-midad con los procedimientos establecidos en la ley. La Junta de Calidad Ambiental recibió los comentarios de las partes que se oponían al proyecto y finalmente decidió que la declaración de impacto ambiental cumplía con los requi-sitos de la Ley sobre Política Pública Ambiental. Según los estudios presentados por la Junta de Planificación y consi-derados como correctos por la Junta de Calidad Ambiental, se siguieron los parámetros de la Environmental Protection *949Agency respecto a los contaminantes. La decisión de apro-bar la declaración de impacto ambiental está debidamente fundamentada. La Junta de Calidad Ambiental no estaba otorgando un permiso o imponiendo la decisión de cons-truir o no la planta de energía en cuestión, sino evaluando si, en efecto, la declaración ambiental presentada por la Junta de Planificación era adecuada para acreditar que la agencia proponente tomó en consideración las cuestiones ambientales, según requerido por la Ley 9.
Resolvemos, pues, que la decisión de la Junta de Cali-dad Ambiental, ál aprobar la declaración de impacto am-biental referida, no fue arbitraria ni caprichosa.
Reiteramos que nuestro dictamen ahora no impide que oportunamente, de ser procedente, se examine judicial-mente si se han cumplido bien las expectativas de protec-ción ambiental y de conservación y uso racional de los re-cursos naturales contenidas en la declaración de impacto ambiental referida.

Se dictará sentencia para confirmar la resolución emi-tida por la Junta de Calidad Ambiental el 8 de abril de 1996.

El Juez Asociado Señor Hernández Denton disintió con opinión escrita, a la cual se une la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Negrón García se inhibió.

 La práctica de someter una declaración preliminar de impacto ambiental es requerida por el Reglamento sobre Declaraciones de Impacto Ambiental de Puerto Rico Núm. 3106 de 4 de junio de 1984, Junta de Calidad Ambiental. Éste exige que sea sometida una declaración preliminar de impacto ambiental antes de someter una declaración de impacto ambiental per se.


 “Guayameses Pro Salud y Buen Ambiente” y el Ing. Juan G. Muriel presen-taron también mociones de reconsideración. Fueron denegadas en los méritos y por falta de jurisdicción, respectivamente.


 Los recursos de apelación fueron presentados ante este Tribunal por Misión Industrial de Puerto Rico, Inc. (en adelante Misión Industrial) y Sur contra la Con-taminación, Inc. (en adelante SURCO) el 8 y el 9 de mayo de 1996, respectivamente.


 El Plan de Reorganización Núm. 1 de la Rama Judicial de 28 de julio de 1994, Leyes de Puerto Rico, pág. 2803, también conocido como la Ley de la Judica-tura de de Puerto Rico de 1994, fue enmendado por la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. secs. 22i-22k, 22n-22p, 23f y 23n). Dicha enmienda no es aplicable al caso de autos, pues la decisión de la agencia recurrida es anterior a la vigencia de la nueva ley. Es por ello que los recursos ante nos son apelaciones.


 Ha sido aceptada la comparecencia como amicus curiae del Departamento de Recursos Naturales, mas no las del Colegio de Ingenieros y de la Cámara de Comercio. La Junta de Planificación, Allied Energy Systems Puerto Rico, L.P. (en adelante A.E.S.) y la Autoridad de Energía Eléctrica comparecen como partes interventoras.


 En el señalamiento de error B de Misión Industrial se plantea que la Junta de Calidad Ambiental debió rechazar la declaración de impacto ambiental final (en adelante declaración de impacto ambiental) porque fue preparada y financiada por A.E.S., una empresa privada, y no por la Junta de Planificación. Este error no fue presentado ante la consideración de la Junta de Calidad Ambiental y, de ordinario, este Foro no considera en revisión cuestiones que no hayan sido planteadas o resuel-tas por la agencia administrativa apelada, Garage Rubén, Inc. v. Tribunal Superior, 101 D.P.R. 236 (1973). Sin embargo, por la obvia importancia del planteamiento, debemos atenderlo. Basta señalar respecto a este asunto que la reglamentación de la Junta de Calidad Ambiental permite la intervención de partes privadas en la prepa-ración de la declaración de impacto ambiental, y que ello es razonable. No es impro-pio que una agencia pública, con recursos limitados, reciba ayuda de partes privadas en la compleja y a veces muy costosa labor de obtener o desarrollar la información técnica o científica que es necesaria para la preparación de una declaración de im-pacto ambiental. Lo que es imprescindible es que la agencia haya mantenido una postura independiente y objetiva al formular la declaración. Véase, al respecto, Essex Cty. Preservation Ass’n v. Campbell, 536 F.2d 956 (1er Cir. 1976); Sierra Club v. Lynn, 502 F.2d 43 (5to Cir. 1974); Life of the Land v. Brinegar, 485 F.2d 460 (9no Cir. 1973).


 Hay varios errores señalados por SURCO que no ameritan ser examinados en detalle. Veamos.
En el número 4 de su alegato, se planteó que erró la Junta de Calidad Ambien-tal al aprobar la declaración de impacto ambiental, partiendo de la premisa de que se iba a firmar un contrato para vender el vapor a cierta industria vecina, sin someter evidencia de ello. Este señalamiento es prematuro. En esa etapa de los procedimien-tos, la agencia apelada no tenía potestad ni para especular sobre la posible venta de vapor ni para exigir contrato alguno, pues estaba evaluando una declaración de impacto ambiental, no estaba otorgando un permiso.
En el error 7 del alegato, se hicieron unos planteamientos que resultan ser académicos. Tratan sobre la falta de traducción de ciertos apéndices, los cuales fue-ron traducidos posteriormente y aparecen así en los apéndices de la declaración de impacto ambiental.
*917En el error 12, se adujo que no se permitió el contrainterrogatorio de los depo-nentes en las vistas por parte de los opositores al proyecto. No obstante, no se ha anejado la transcripción de la vista pública. No se nos pone en posición de evaluar si el error fue, en efecto, cometido, máxime cuando la otra parte y la agencia apelada sostienen que la falta alegada no fue objetada oportunamente en el proceso administrativo.


 El inciso (c) del Art. 4 (12 L.P.R.A. sec. 1124(c)) referido dispone:
“(c) Incluir en toda recomendación o informe propuesta de legislación y emitir, antes de efectuar cualquier acción o promulgar cualquier decisión gubernamental que *923afecte significativamente la calidad, del medio ambiente, una declaración escrita y detallada sobre:
“(1) El impacto ambiental de la legislación propuesta, de la acción a efec-tuarse o de la decisión a promulgarse;
“(2) cual[es]quiera efectos adversos al medio ambiente que no podrán evi-tarse si se implementare la acción o promulgare la decisión gubernamental;
“(3) alternativas a la legislación propuesta, o a la acción o decisión guber-namental en cuestión;
“(4) la relación entre usos locales a corto plazo del medio ambiente del hombre y la conservación y mejoramiento de la productividad a largo plazo, y
“(5) cualquier compromiso irrevocable o irreparable de los recursos que estarían envueltos en la legislación propuesta si la misma se implementaraj en la acción gubernamental si se efectuara o en la decisión si se promulgara.” (Enfasis suplido.)


 En Kleppe v. Sierra Club, 427 U.S. 390, 410 esc. 21 (1976), el Supremo federal dijo lo siguiente:
“The only role of a court is to insure that the agency has taken a ‘hard look’ at environmental consequences; it cannot interject itself within the area of discretion of the executive as to the choice of the action to be taken.”


 Se trata de un requisito reglamentario, establecido por la propia Junta de Calidad Ambiental en virtud de los amplios poderes que le otorgará para ello el Art. 4 de la Ley Núm. 9 de 18 de junio de 1970 (en adelante Ley 9), 12 L.P.R.A. sec. 1124, que es idóneo con el propósito de la declaración de impacto ambiental. Véanse las Secs. 5.3.6(g), 5.3.7(e) y 5.4.1 del Reglamento sobre Declaraciones de Impacto Ambiental de Puerto Rico, supra.


 El Supremo federal indicó lo siguiente:
"... it is now well settled that NEPA itself does not mandate particular results, but simply prescribes the necessary process. ... If the adverse environmental effects of the proposed action are adequately identified and evaluated, the agency is not constrained by NEPA from deciding that other values outweigh the environmental costs.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350 (1989).


 La Junta de Calidad Ambiental promulgó una reglamentación para implantar el Art. 4(c) de la Ley 9 (12 L.P.R.A. sec. 1124(c)). Aprobó un Manual para la Preparación, la Evaluación y el Uso de las Declaraciones de Impacto Ambiental, 19 de diciembre de 1972, Junta de Calidad Ambiental, el cual fue incorporado al Regla-mento sobre Declaraciones de Impacto Ambiental de Puerto Rico, supra.


 Corresponde la discusión al error Núm. 2 de SURCO.


 Corresponde la discusión al señalamiento de error Núm. 6 de SURCO.


 Señaló otras deficiencias, las cuales serán discutidas próximamente.


 Corresponde esta discusión a los errores A y 1 de Misión Industrial y SURCO, respectivamente. Observamos que varios de los errores señalados por los apelantes se formularon respecto a la declaración preliminar de impacto ambiental. Recuérdese que la revisión judicial es respecto a la declaración de impacto ambiental final. Sin embargo, en vista de que el contenido de las declaraciones preliminar y final de impacto ambiental son similares (con la diferencia de que en la final están incluidos los comentarios de personas y agencias y la resolución de la Junta de Calidad Ambiental que la analiza), las deficiencias alegadas por los apelantes res-pecto al contenido de la declaración preliminar, las haremos extensivas a la declara-ción final, pues el cuerpo sustantivo de la declaración preliminar de impacto ambien-tal permaneció inalterado.


 Corresponde la discusión al error Núm. 11 de SURCO.


 Los incisos (D), (H) y (J) de la Sec. 5.3.6 del Reglamento sobre Declaraciones de Impacto Ambiental de Puerto Rico, supra, exigen que se discuta en cada declara-ción de impacto ambiental la interferencia del uso propuesto con otros usos poten-ciales de las generaciones futuras, los factores socioeconómicos de la acción y “[u]n análisis que considere los efectos ambientales de la acción propuesta, las medidas necesarias y disponibles para evitar o reducir los efectos ambientales adversos y los beneficios a derivarse de dicha acción” (Sec. 5.3.6(J) del Reglamento sobre Declara-ciones de Impacto Ambiental de Puerto Rico, supra, pág. 22), respectivamente.


 Dentro de la discusión del error, los apelantes cuestionan el método esco-gido, ya que existen otros métodos de análisis. Esto es materia del expertise de las agencias, así que no estamos en condición de intervenir. No tenemos por qué espe-cular respecto a cuáles resultados se hubiesen obtenido utilizando otro modelo de anáfisis. Baltimore Gas & Electric Co. v. NRDC, 462 U.S. 87 (1983).


 Corresponde la discusión a los señalamientos de error E y 9 de Misión Industrial y SURCO, respectivamente.


 Corresponde la discusión a parte del error F de Misión Industrial.


 Corresponde la discusión al error C de Misión Industrial.


 Las razones expuestas por la Junta de Planificación son: la política pública energética suscrita por el Gobernador, la cual promueve la diversificación de combustible, incluso combustibles fósiles como el carbón; la abundancia de este combustible en el mercado mundial y su precio competitivo; el que se establece que el uso de la caldera propuesta permite la quema limpia y eficiente del carbón; el que la trans-portación y manejo del carbón no presenta riesgo de seguridad.


 Dichas alternativas fueron: Guánica, Salinas, Peñuelas, Yabucoa y Guayama.


 Corresponde la discusión a parte del error F de Misión Industrial y al error Núm. 3 de SURCO.
Según la propuesta de A.E.S., la planta usaría agua para enfriamiento. Pro-yecta obtenerla de las aguas tratadas, provenientes de una planta que la Autoridad de Acueductos y Alcantarillados se propone ampliar y, de ser necesario, de las aguas usadas por la fábrica Phillips Puerto Rico Core y del proyecto de Superfondo de la fábrica de Fibers (dicha agua está contaminada, tratada bajo la supervisión de la EPA). De forma suplementaria, se usaría el agua proveniente del Canal de Patillas. También proyecta usar un sistema de recirculación de agua.


 Corresponde la discusión al error Núm. 5 de SURCO.


 El carbón de piedra que se utilizaría, según la propuesta, es de un por ciento máximo de azufre de 1%, y con base en esta cifra se hizo el estimado.


 Corresponde la discusión a los errores G y 8 de Misión Industrial y SURCO, respectivamente.


 Corresponde la discusión al error D de Misión Industrial.